Citation Nr: 1116213	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left wrist disorder.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from October 1966 to October 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened the claim for service connection for a left wrist disability and denied the claim on the merits.

The issue of service connection for a left wrist disability is the subject of a remand section of this decision.


FINDINGS OF FACT

1.  In a May 2008 decision the RO denied entitlement to service connection for a left (and right) wrist disorder.  A timely appeal was not submitted, and the decision became final.

2.  Evidence associated with the claims file since the May 2008 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left wrist disorder or raises a reasonable possibility of substantiating a claim for service connection for a left wrist disorder.

CONCLUSIONS OF LAW

1.  The May 2008 RO decision that denied the claim for service connection for a left wrist disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's May 2008 denial is new and material, the claim for service connection for a left wrist disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been submitted, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left wrist disorder.  

The Veteran was not been provided with a VA examination to assess the current nature and etiology of his claimed left wrist disorder due to an in-service injury on appeal.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this case, as there is no competent or credible evidence of a left (or right) wrist injury, including any fracture, in service or until February 2009, many years after service.  Similarly, there is no competent evidence of persistent or recurrent symptoms of a left wrist disorder since separation from service, but there is evidence that the Veteran worked after separation for 20 years as a brick layer and then for 20 years as a factory worker despite his claimed in-service left wrist fracture.  Therefore, a VA examination to evaluate his claimed left wrist disorder is not warranted.

New and Material Evidence

In a May 2008 rating decision the RO denied the Veteran's claim for service connection for a left (and right) wrist disorder, noting that there was no evidence of a current wrist disorder.  

Evidence of record at the time of that decision included service treatment records and a February 2008 VA Medical Center inquiry report, which showed no progress notes or problems found.  

The Veteran attempted to reopen his claim for service connection for a left wrist disorder in April 2009.  This appeal arises from the RO's June 2009 decision that again denied the claim for service connection for a left wrist disorder on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the May 2008 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2008 RO decision includes VA treatment records dated from February to April 2009, private and VA audiological examination reports, two lay statements from friends, congressional correspondence, and statements from the Veteran and his representative.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  At the time of the May 2008 denial, evidence of record did not demonstrate a current left wrist disorder.  New VA treatment records reflect that the Veteran has been diagnosed on x-ray examination with fracture of the left navicular bone and on orthopedic consultation with left scaphoid nonunion.  Thus, the claim must be reopened.

ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a left wrist disorder; to this extent, the appeal is allowed.

REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he fell during military service in 1967 during a training exercise and injured both wrists, but the injury to his left wrist was worse with numbness, tingling, and aching.

In an April 1967 service treatment note, the Veteran complained of visible swelling and pain on movement of the left wrist for one week.  He denied any trauma.  The assessment was ganglion of the left wrist.  An x-ray study of the left wrist was performed the same day and reported as normal.  Approximately two weeks later in April 1967, he returned to the dispensary, stating that he did not want the ganglion removed and complaining of a sore throat.  He did not describe any injury.  The impression included ganglion.  In May 1968 he again complained of his painful left wrist, and the impression was ganglion.  In a December 1968 treatment note, he stated that he had a calcium deposit on his left wrist six months ago, and it had returned.  The impression was ganglion, and he did not want it removed.  Other service treatment notes reflected complaints of sore throat, head colds, and swollen tonsils; various genitourinary problems; athletes foot; an abdominal lump; and pain in his calves and blisters and corns on his feet. 

In a separation report of medical history dated in September 1968, he denied any swollen or painful joints; skin diseases; history of broken bones; tumor, growth, cyst, or cancer; or bone or joint deformity.  He also denied ever having any illness or injury other than those already noted (mumps and pain or pressure in his chest).  A separation report of medical examination documented normal findings of the upper extremities on clinical evaluation.

His DD Form 214 (Separation from Service) listed his military occupational specialty as light weapons infantryman and documented honorable service.

In a post-service VA audiological examination report dated in November 2008, the Veteran stated that he worked as a brick layer for 20 years after service and as a factory worker for 20 years.

In a February 2009 VA new patient history and physical note, the Veteran stated that during service he fell and injured both wrists, and he had ongoing pain and increasing weakness.  He requested an x-ray evaluation.  In an x-ray study of the bilateral wrists performed the same day, the impression was mild degenerative skeletal change (of each wrist) and fracture of the left navicular bone.  In a February 2009 addendum, the Veteran was informed by telephone of the x-ray results, and he denied any recent injury.

In a VA occupational therapy note dated in April 2009, the Veteran stated that he had been wearing a wrist splint for CTS (carpal tunnel syndrome) for 10 years, his splint was worn out, and he wanted a new splint.  He was fitted for a right large wrist splint.  An addendum prepared minutes later indicated that the note was written in error.  The Board finds that the first note appears to relate to a different Veteran and does not consider this record further.

In a new VA occupational therapy note dated in April 2009 (on the same date as the first note prepared in error), the Veteran reported that he had an old fracture and had pain with certain movements.  The diagnosis was left scaphoid nonunion.  In a VA orthopedic surgery consultation note the same day, the Veteran stated that he fell on outstretched hands during military service and injured both wrists, fracturing the left wrist, which was worse.  The impression was left scaphoid nonunion.  He denied any treatment or use of a splint.

In congressional correspondence dated in August 2009, the Veteran stated that he fell and injured both wrists in the Army and had a weak wrist ever since the injury.  He stated that the problem was worse in his left wrist.

In January 2010 the Veteran submitted two lay statements in support of his claim.  In one statement, D. L. indicated that he and the Veteran had been friends and neighbors since childhood and both served in the military at the same time.  He remembered "in our military days of the injury he got while serving."  He stated that at times since service the Veteran mentioned pain and problems.  In another statement, G. H. indicated that he and the Veteran had been friends nearly all their lives, he served in the Marines while the Veteran served in the Army, and they remained friends after military separation.  He stated that the Veteran talked about his wrist hurting all those years and blamed it on getting hurt during military service.  

In correspondence received in July 2010, the Veteran stated that he did not complain about his left wrist injury during service because he did not want to be harassed by fellow soldiers who might accuse him of trying to get out of being sent to Vietnam.  He stated that he did not complain of his wrist during his separation examination because people who complained were retained for an undetermined amount of time, and he just wanted to return home as soon as possible.

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. Here, the Board finds that a left wrist disorder may be associated with the veteran's period of military service, and that therefore a VA examination with a medical opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain copies of all outstanding records of treatment received by the Veteran for a left wrist condition.

2.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by an appropriate physician for an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current left wrist disability is related to the left wrist condition treated in service or otherwise to his period of active duty.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

3.  The RO/AMC should also undertake any other development, to include due process and notice considerations, it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


